KOZINSKI, Circuit Judge,
concurring:
The majority holds that “[t]he district court did not abuse its discretion in denying the ... Tribes’ [Rule 60(b) ] motion to reopen the judgment and allow discovery.” Maj. op. at 10. In this my colleagues err twice. Their first error is assuming that 60(b) applies to this situation at all and, therefore, that the court had discretion to deny or grant relief. In fact, the district court could have granted the Tribes no relief, even had they shown conclusively that Judge Boldt was mentally impaired when he rendered judgment against them. The second error derives from the first: Having presumed that Rule 60(b) applies, the majority holds that plaintiffs did not make a showing sufficient to warrant discovery into Judge Boldt’s disability. But it seems to me plaintiffs have made a more-than-suffieient showing to justify discovery, were 60(b) applicable.
This is one time when two wrongs do make a right, which is why I am concurring rather than dissenting. But the majority, I fear, leaves misleading tracks in the sand for other courts and litigants to follow.
1. I start with the proposition that Rule 60(b) is only a time-shifting provision; it does not confer independent authority on federal courts to set aside past judgments. Or, to put it differently, Rule 60(b) authorizes setting aside a judgment only for reasons that would have prevented entry of the judgment in the first place, had the reasons been known at the time judgment was entered. In deciding whether the district court was authorized to grant the Tribes relief, we must therefore answer the following question: Would Judge Boldt’s disability (had it been known at the time he ruled against the Tribes) have been grounds for securing his recusal, or for reversing his judgment on appeal?
The answer is no. Under 28 U.S.C. §§ 144 or 455, a party may petition a judge to remove himself from a ease in which he has a financial conflict of interest. See 13A Charles A. Wright et al., Federal Practice and Procedure § 3550 (1984); 7A Federal Procedure L.Ed. § 20:47-54 (Thomas T. Trenkner et al. eds., 1992); Liljeberg v. Health Services Acquis. Corp., 486 U.S. 847, 863-70, 108 S.Ct. 2194, 2204-08, 100 L.Ed.2d 855 (1988). A judge’s failure to recuse himself can also be raised on direct appeal, see, e.g., Yagman v. Republic Ins., 987 F.2d 622, 626-27 (9th Cir.1993), or by petition for mandamus. In re Cement Antitrust Litigation (MDL No. 296), 673 F.2d 1020, 1025 (9th Cir.1982). If the conflict of interest is disclosed only after the judgment becomes final, the judgment can be set aside under Rule 60(b)(6). Liljeberg, 486 U.S. at 863, 108 S.Ct. at 2204.
A party can force a judge to recuse himself in such circumstances because financial conflict is an enumerated ground for disqualification under section 455. There are other grounds for disqualification in sections 144 and 455, such as bias, prejudice and personal knowledge of disputed evidentiary facts. See generally Richard E. Flamm, Judicial Disqualification: Recusal and Disqualification of Judges (1996). But a litigant who would force a judge to disqualify himself must point to some statutory ground for recusal; there is no residual common law authority for judicial disqualification. See, e.g., Sinito v. United States, 750 F.2d 512 (6th Cir.1984) (claim that judge was assigned to ease in violation of court’s random draw policy not a basis for disqualification).
Disability, mental or physical, is not one of the grounds enumerated in sections 144, 455 or any other statute; it is, therefore, not a proper basis for seeking a judge’s recusal. The only recourse when a judge is believed to be disabled is to complain to the circuit judicial council. See 28 U.S.C. § 372(c). If the council, after investigation, finds the judge unfit to serve, it may request that he *1165voluntarily retire, order that no further cases be assigned to him temporarily or take “such other action as it considers appropriate.” 28 U.S.C. § 372(c)(6)(B).1 Unlike a motion to recuse under sections 144 or 455, which is raised in the particular case where the conflict arises, a section 372(c) complaint is handled as a separate, quasi-adjudicative proceeding.2
As my colleagues may recall, section 372 was passed in response to the problem posed by an Article III judge who was thought unfit to serve but could not be removed because he had not committed an impeachable offense. See Chandler v. Judicial Council of the Tenth Circuit, 398 U.S. 74, 90 S.Ct. 1648, 26 L.Ed.2d 100 (1970); H.R.Rep. No. 1313, 96th Cong., 2d Sess. 12 (1980) U.S.Code Cong. & Admin.News 4315, 4325-4326 (“An illustration of the type of complaint that might be referred directly to the Judicial Conference [under the House version of the Act] ... could involve circumstances like those existing in Chandler v. United States.”); Judicial Tenure and Discipline 1979-80: Hearings Before the Subcomm. on Courts, Civil Liberties and the Administration of Justice of the House of Representatives Comm. on the Judiciary, 96th Cong., 1st & 2d Sess. 27, 39, 45, 82-83, 107-08, 111, 114 (1979-80) (discussing Chandler). In dealing with the problem, Congress was aware of the Article III .implications of removing a judge from further service by means short of impeachment. See Chandler, 398 U.S. at 136, 90 S.Ct. at 1680 (“What the Judicial Council did when it ordered petitioner to ‘take no action whatsoever in any case or proceeding now or hereafter pending1 in his court was to do what only the Court of Impeachment can do.”) (Douglas, J., joined by Black, J., dissenting). Section 372 was, for that reason, highly controversial and viewed by some as an unconstitutional encroachment on Article III independence. See S.Rep. No. 362, 96th Cong., 2d Sess. 21 (1979), reprinted in 1980 U.S.C.C.A.N. 4315, 4334 (“[T]he Judiciary was given no power [by the Constitution], either express or implied, to police its own members.”) (additional Views of Senator Howell Heflin); id. at 27 (“[The Judicial Conduct and Disability Act] would pose a direct and serious threat to the time-honored and constitutionally enshrined principle of judicial independence.”) (additional Views of Senator Charles McC. Mathias, Jr.); id. at 29 (“I believe [the Judicial Conduct and Disability Act] will chill the independence of the Federal Judiciary ....”) (additional Views of Senator Paul Laxalt). See also Frank J. Battisti [Chief Judge, United States District Court, Northern District of Ohio], An Independent Judiciary or an Evanescent Dream, 25 Case W. Res. L.Rev. 711, 714-15 (1975) (arguing that the “vague and overbroad language of the section ... presents] a significant threat to the independence of the federal judiciary.”); Lynn A. Baker, Note, Unnecessary and Improper: The Judicial Councils Reform and Judicial Conduct and Disability Act of 1980, 94 Yale L.J. 1117,1141 (1985) (blaming congressional “impatience” for “alluring [but] unconstitutional” Act).
Section 372 reflects a carefully crafted compromise between maintaining Article III independence and ensuring a competent judiciary. In striking this balance, Congress gave the judicial councils, not the courts of appeals, the power to remove disabled judges. The judicial councils, composed as they are of district and circuit judges, see 28 U.S.C. § 332(a)(1), are far better suited to deal with the delicate problem of judicial disability than are panels of the courts of *1166appeals. For appellate judges, sitting in a particular case, to disqualify a district judge because they believe him unfit to serve would upset the balance embodied in section 372 and exceed the authority conferred by sections 144 and 455. The Tribes thus could not have forced Judge Boldt’s recusal had they been aware of his disability while he was presiding over their case. It follows, a forti-ori, that his judgment cannot be set aside on this basis years later under Rule 60(b).3
2. The majority’s second — offsetting—error concerns the availability of discovery under Rule 60(b). Because I do not believe 60(b) applies here at all, this portion of the opinion is irrelevant to my analysis. Nevertheless, I am concerned that the majority makes some bad law in this area. The majority holds that the district judge did not abuse her discretion in denying the Tribes discovery into Judge Boldt’s mental health at the time he rendered his judgment. But, were mental disability a proper basis for setting aside the judgment, plaintiffs would have made a sufficient showing.
By way of analogy, imagine a newspaper report that Judge X secretly owned stock in a corporation that was a party before him some years ago. And imagine that the article reveals the name of a broker who maintained the judge’s clandestine account. Surely the losing party would be entitled to obtain discovery from the broker to help figure out whether the judge had a financial stake in the outcome of the case. This is because the judge’s stock ownership would have been grounds for disqualification under 28 U.S.C. § 455. That the information reached the moving party late would be no basis for refusing discovery, see Liljeberg, 486 U.S. at 863-70, 108 S.Ct. at 2204-08, so long as the party acted in good faith and made out a reasonable case that discovery might lead to relevant information. See Fed. R.Civ.P. 26.
The same would be true if we held — mistakenly — that disability is a proper ground for setting aside a district court judgment. The Tribes have made a strong showing that Judge Boldt was mentally impaired when he decided their case. They are, after all, relying on the statement of a close relative who has no conceivable motive to lie and who appears to have a clear memory of when the judge’s mental impairment became apparent. There is also a death certificate showing that the judge was diagnosed with Alzheimer’s in 1978 — a year before he rendered the disputed judgement. While the majority may be correct that Judge Boldt “knew his surgery had physically weakened him,” maj. op. at 13959, there is no evidence he knew the extent of his mental impairment. See Lawrence K. Altman, Alzheimer’s Dilemma: Whether to Tell People They Have the Disease, N.Y. Times, April 7, 1992, at C3 (noting that early symptoms are ambiguous and that “people with Alzheimer’s have ... a strong tendency to deny their condition.”). If disability were a proper basis for setting aside the judgment, I can see no basis for denying the Tribes the right to seek discovery from the judge’s doctors to confirm or refute speculation about the judge’s competence.
* * *
We have come a long way from the day when discussion of a judge’s mental state was considered a breach of decorum. See Slayton v. Smith, 404 U.S. 53, 54, 92 S.Ct. 174, 174, 30 L.Ed.2d 209 (1971) (per curiam) (chastising court of appeals for mentioning “so delicate a subject” as a judge’s mental condition in a published opinion) (vacating Smith v. Cox, 435 F.2d 453, 459-60 (4th Cir.1970)). With the size of the federal judiciary steadily on the rise, and with advances in medical technology making it possible to survive disabilities that would have been fatal in earlier days, the delicate question of whether a judge has (or in the past had) the mental capacity to sit will become increasingly troublesome.
My problem with the majority opinion is that it provides no answer to the central *1167question raised by the Tribes: Are parties entitled to set aside a judgment if they can prove that the judge was non compos mentis at the time he rendered his decision? By resolving the case under the nebulous abuse of discretion standard, my colleagues leave open the possibility that, based on some other showing — or perhaps based on a similar showing presented to a different district judge — relief may be available. See note 3 supra. This is an open invitation to parties to rummage through the health records of judges who ruled against them five, ten, even twenty years ago, in the hope of coming up with a more compelling showing — or a district judge more receptive to the idea of reopening past judgments.
This is very bad medicine. Congress withheld mental disability as a basis for disqualifying judges; we have no business suggesting that perhaps “Rule 60(b)(6) gives the district court the power to correct a manifest injustice arising from a judge’s disability-” Maj. op. at 13960. We should slam the door hard on the possibility — so hard that others will be discouraged from taking the same tack — by saying that Rule 60(b) may not be used to set aside a judgment based on a federal judge’s perceived lack of mental competence. Period.

. Section 372 seems to authorize only prospective relief. The judicial councils, insofar as I am aware, may not take action in a pending case. Indeed, our judicial council has stated repeatedly that it may not address any matter that concerns the merits of a case and might be raised through normal channels of appellate review. See In re Charge of Judicial Misconduct, 691 F.2d 924, 925 (9th Cir.Jud.Coun.1982) ("The complaint procedures of [section 372] provide administrative remedies only in the absence of an appropriate judicial remedy.”); In re Charge of Judicial Misconduct, 685 F.2d 1226, 1227 (9th Cir.Jud.Coun.1982) (section 372 relief not available when matter is "reviewable under any other provision of law on the record” (quoting S.Rep. No. 362, 96th Cong., 2d Sess. 3 (1980), reprinted in 1980 U.S.C.C.A.N. 4315, 4317)).


. The decision of the judicial council is not reviewed by any court; appeal is to the Judicial Conference of the United States. 28 U.S.C. § 372(c)(10).


. The majority also seems to suggest that the effect of Judge Boldt’s disability, if any, was ephemeral because the magistrate below and the court of appeals above agreed with him. Maj. op. at 13960. Whatever one may think of this argument — which seems to seriously understate the role of the district judge — it would presumably apply only to cases where the key rulings concerned questions of law. In cases where a judge exercised powers peculiar to a nisi prius court — such as making findings of fact or exercising discretion- — this portion of the majority's analysis would seem to cut the other way.